Case 2:20-cr-00169-CB Document 3-3 Filed 07/22/20 Page.1 of 1

INTHE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA ©

Vv oS | Criminal No. 4 tb}
Oe OS [UNDER SEAL] |
ANDREW AUGUSTYNIAK-DUNCAN
fo

 

CERTIFICATION AND NOTICE FOR FILING PRETRIAL MOTIONS

- I hereby certify that I have been notified by the United States Magistrate Judge that all
pretrial motions must be filed within fourteen (14) days of Arraignment unless the Court extends

‘the time upon written application made within said fourteen (14) day period.

 

 

Date a _ Attorney for Defendant
ANDREW AUGUSTYNIAK-DUNCAN
